OTT, Judge.
Appellant was notified that its unemployment compensation tax rate for the year 1978 was increased to 4.5%. Within two days of the receipt of that notice appellant mailed a letter to appellee requesting review of the new assessment. Appellant’s request was denied on the ground that the letter of protest did not contain the detail required by Department rule 8B-2.08(5)(a) of the Unemployment Compensation Code of Regulations. We reverse.
On the reverse side of the Notice of Tax Rate the Department gave various instructions and information to the taxpayer, among them the following:
A protest of this rate must be postmarked within 15 days from the date this notice was mailed. Reason for protest must be furnished. . . . Any benefit charges paid in accordance with a determination which has become final cannot be protested.
The request for review merely stated that the taxpayer “would like to register an appeal to protest our rate of 4.5%. We have reason to believe that many charges by employees were fraudulent and caused this higher rate. Adjustment rate factors were improperly administered.”
We think the request for review is in substantial compliance both with the provisions of Section 443.08, Florida Statutes and the instructions to the taxpayer that are found upon the reverse side of the Notice of Tax Rate; both require only that the taxpayer furnish his reason for the protest. We do not feel that the Department can levy a more stringent and formal pleading requirement by rule.
It is possible that one of the “reasons for protest” may very well be foreclosed as constituting a collateral attack upon a final determination of benefit charges that have been previously made and are now final or res judicata. Even this, however, should abide the offer of proof thereon that the taxpayer may produce at the hearing. The second reason- — adjustment rate improperly administered- — is quite general and nonspecific. We believe, however, that it constitutes sufficient compliance with the legislative mandate and the Department’s instructions on the reverse side of its notice.
The order denying review is reversed with instructions to the Department to proceed to review appellant’s protest in accordance with this opinion.
*41BOARDMAN, J., concurs.
GRIMES,- C. J., concurs specially with opinion.